DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “The organic glass laminate according to claim 2”. It is not clear how claim 6 depends on claim 2 given that claim 2 is canceled. For the purpose of examination, the examiner construes claim 6 depends on claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-28 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (WO/2012/101820) in view of Kobayashi et al. (JP2012210739A cited in IDS).  It is noted that when utilizing Saitou et al., the disclosures of the reference are based on US 2013/0309460 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Saitou et al. are found in US ‘460. It is noted that the disclosures of Kobayashi et al. are based on a machine translation of the reference (cited in IDS) which is included with the previous non-final action of 11/1/18. 

Regarding claims 23-28 and 6, Saitou et al. disclose a laminate 10 including a substrate 11, a primer layer 13 and a surface protective layer 14, in that order (Abstract, paragraph 0078 and Figure 1). The substrate can be acrylic resin, polycarbonate, etc.  i.e. organic glass base substrate (see paragraph 0079). Further, the substrate can be a multilayer sheet of different resins (see paragraph 0079). Therefore, the substrate can be a laminate of polycarbonate sheet and acrylic sheet. Given that adhesive layer comprises acrylic resin, the acrylic sheet reads on the adhesive layer. Accordingly, Saitou et al. disclose laminate comprising substrate made of polycarbonate, acrylic sheet (adhesive layer), primer layer and surface protective layer (hard coat layer).
The surface protective layer is formed of a cured material of an ionizing radiation curable resin composition comprising a polycarbonate (meth)acrylate (A) and multi-functional (meth)acrylate (B) (see Abstract). 
The polycarbonate (meth)acrylate (A) has more than two functional groups (see paragraph 0034), i.e. tri-or more functional ionizing-radiation curable resin.  The polycarbonate (meth)acrylate of Saitou et al. is same as the tri-or more functional ionizing-radiation curable resin in the present invention (see paragraph 0071 of published application).  The multi-functional (meth)acrylate (B) can be dicyclopentanyl di(meth)acrylate (see paragraph 0049), that reads on two (meth)acryloyl group bonded via an aliphatic linker region which is cyclopentane 
The amount of polycarbonate (meth)acrylate (A) is 98 to 70 wt% and amount of the multi-functional (meth)acrylate (B) is 2 to 30 wt% (see paragraph 0032). According to present claim, the amount of bi-functional (meth)acrylate monomer is 1 to 29 wt% ( 1 = 1/101 x 100 and 29 = 40/140 x 100) and amount of tri- or more functional ionizing curable resin is 99 to 71 wt% (99 = 100/101 x 100 and 71 = 100/140 x 100). The amounts disclosed by Saitou et al. overlap with that presently claimed. Further, Saitou et al. disclose that the surface protective layer has a thickness of 1 to 1000 microns (see paragraph 0095) that overlaps with presently claimed thickness of hard coat layer.
Saitou et al. disclose the surface protective layer contains an ultraviolet absorbent (see paragraph 0070). However, Saitou et al. do not disclose amount of ultraviolet absorbent.
Kobayashi et al. disclose a hard coat layer provided on a primer applied to a polycarbonate substrate (see paragraph 0010). The hard coast layer contains ultraviolet absorber in amount of 0.5 to 10 parts by mass based on 100 parts by of electron beam curable resin (see paragraph 0035). This amount of ultraviolet absorber provides weather resistance and suppresses bleed out of ultraviolet absorber (see paragraph 0035).
In light of motivation for using 0.5 to 10 parts by mass of an ultraviolet absorber based on 100 parts by of electron beam curable resin disclosed by Kobayashi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.5 to 10 parts by mass of the ultraviolet absorber based on 100 parts by mass of ionizing-radiation 
Although, Saitou et al. in view of Kobayashi et al. do not explicitly disclose that the surface protective layer is hard-coat layer, given that surface protective layer of Saitou et al. provides scratch resistance (see Abstract) and given that the surface protective layer of Saitou et al. in view of Kobayashi et al. is identical to that presently claimed, it is obvious or inherent that the surface protective layer of Saitou et al. in view of Kobayashi et al. is the hard coat layer.
Saitou et al. in view of Kobayashi et al. do not disclose the laminate is the organic glass laminate. 
While there is no explicit disclosure that the laminate is an organic glass laminate as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an organic glass laminate, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art laminate and further that the prior art structure which is a laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787